--------------------------------------------------------------------------------


[EXECUTION COPY] February 3, 2012

CONFIDENTIAL TREATMENT REQUESTED
Redacted portions are indicated by [*****]

Redacted portions filed separately with the SEC pursuant
to the confidential treatment request

LICENSE AND ASSET TRANSFER AGREEMENT

THIS LICENSE AND ASSET TRANSFER AGREEMENT (this “Agreement”) is made and entered
into as of February 3, 2012 (the “Effective Date”), by and between IntelGenx
Corp., a Canadian corporation (“IntelGenx”), and Edgemont Pharmaceuticals, LLC.,
an US company (“Edgemont”). IntelGenx and Edgemont each may be referred to
herein individually as a “Party” or collectively as the “Parties”.

WHEREAS, IntelGenx is the sole and exclusive owner of certain patents and other
intellectual property relating to a certain Product (as such term is defined
herein);

WHEREAS, IntelGenx has the right to grant licenses hereunder;

WHEREAS, IntelGenx is the owner of the approved NDA (as defined herein);

WHEREAS, Edgemont is experienced in the commercialization of pharmaceutical
products;

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Edgemont wishes to acquire and IntelGenx wishes to grant a license to IntelGenx’
patents, intellectual property and proprietary technology for the
commercialization of the Product in the Territory (as such term is defined
herein);

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Edgemont wishes receive and IntelGenx wishes to transfer to Edgemont certain
rights and interest in the NDA;

--------------------------------------------------------------------------------

[EXECUTION COPY]

NOW THEREFORE, in consideration of the mutual covenants, agreements,
representations, warranties and indemnities contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged by the Parties, the Parties mutually agree as follows:

1.

DEFINITIONS

1.1     “Affiliate” of a Party means any other entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Party. For purposes of this definition only,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” will mean the possession, directly or indirectly, of the
power to direct the management or policies of an entity, whether through the
ownership of fifty percent or more of the voting securities of the other
organization or entity or by contract relating to voting rights or corporate
governance.

1.2     “ANDA” shall mean an Abbreviated New Drug Application pursuant to 21
U.S.C. § 355(j) et seq., and the regulations promulgated thereunder.

1.3     “Annual Net Sales” shall mean the total Net Sales achieved within a
calendar year.

1.4     “Applicable Law” shall mean all local, state or federal rules,
regulations, statutes or laws, including without limitation, provisions of the
FDA Act and regulations promulgated thereunder (including without limitation the
“Good Laboratory Practices” (“cGLPs”) and “Good Manufacturing Practices”
(“cGMPs”) codified at 21 C.F.R. Parts 58, 210 and 211 that are relevant to FDA
approval, manufacture, and Commercialization of the Product and to any other
activity set forth herein. For the avoidance of doubt, “Applicable Law” shall
also include any rules, regulations, statutes, or laws applicable to activities
contemplated by this Agreement that occur outside the Territory.

1.5     “Commercialization” shall mean the commercial distribution and/or
commercial promotion of the Product for sale.

1.6     “Competing Product” shall mean any drug product that is approved by FDA
and contains 450mg of bupropion hydrochloride in an extended release dosage form
and is bioequivalent and/or therapeutically equivalent to the Product. For the
avoidance of doubt, a Competing Product shall not include the Product sold as an
authorized generic under the NDA.

--------------------------------------------------------------------------------

[EXECUTION COPY]

1.7     “Competing Product Launch” shall mean the first commercial sale of a
Competing Product by a Third Party in the Territory.

1.8     “Confidential Information” shall mean all information and know-how and
any tangible embodiments thereof provided by or on behalf of one Party to the
other Party either in connection with the discussions and negotiations
pertaining to this Agreement or in the course of performing this Agreement,
which may include data; knowledge; practices; processes; ideas; research plans;
engineering designs and drawings; research data; manufacturing processes and
techniques; scientific, manufacturing, marketing and business plans; and
financial and personnel matters relating to the disclosing Party or to its
present or future Product, sales, suppliers, customers, employees, investors or
business. Notwithstanding the foregoing, information or know-how of a Party
shall not be deemed Confidential Information of such Party for purposes of this
Agreement if such information or know-how:

(i)     was already known to the receiving Party, other than under an obligation
of confidentiality or non-use, at the time of disclosure to such receiving
Party;

(ii)     was otherwise part of the public domain, at the time of its disclosure
to such receiving Party;

(iii)     became part of the public domain, after its disclosure to such
receiving Party through no fault of the receiving Party;

(iv)     was disclosed to such receiving Party, other than under an obligation
of confidentiality or non-use, by a Third Party who had no obligation to the
disclosing Party not to disclose such information or know-how to others; or

(v)     was independently discovered or developed by such receiving Party, as
evidenced by their written records, without the use of Confidential Information
belonging to the disclosing Party and prior to any subsequent disclosure by the
receiving Party.

--------------------------------------------------------------------------------

[EXECUTION COPY]

1.9     “Diligent and Reasonable Efforts” shall mean the level of efforts which,
consistent with the exercise of prudent scientific and business judgment, would
be applied by a company in the pharmaceutical industry for a product owned by it
or to which it has rights (in each such case, free of any collaboration, joint
venture or other Third Party rights) that (relative to Product) is of similar
market potential and is at a similar stage in its development or product life,
taking into account issues of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the applicable products, and
all other relevant factors.

1.10     “FDA” shall mean the United States Food and Drug Administration.

1.11     “FDA Act” shall mean the United States Federal Food, Drug, and Cosmetic
Act, any regulation promulgated thereunder, including without limitation all
cGMPs as defined therein, in each case as amended from time to time.

1.12     “Field of Use” shall mean all FDA-approved indications for any
bupropion hydrochloride 450mg extended release drug product, including but not
limited to the indications approved in the NDA.

1.13     [*****]

1.14     “Launch” shall mean the first commercial sale of a Product by or on
behalf of Edgemont or its Affiliates in the Territory to an unaffiliated Third
Party.

1.15     “Launch Year” shall mean the first twelve (12) months following Launch.

1.16     “Licensed Know-How” shall mean all information (other than that
contained in the Patents) whether patentable or not and physical objects related
to the Product, including but not limited to Product data, Product-related
results and information, including, but not limited to, clinical data,
analytical test methods, validation and results, non-clinical pharmacology and
safety data, other R&D data, Regulatory Documentation, manufacturing and
formulation information of a like nature, all provided that the Licensed
Know-How is known to, generated by, vested in (or licensed to) and/or controlled
by IntelGenx.

--------------------------------------------------------------------------------

[EXECUTION COPY]

1.17     “Litigation” shall mean, with respect to any specified Person and
solely relating to the activities contemplated herein, any litigation, legal
action, arbitration, proceeding, material demand, material claim or
investigation pending, or, to the knowledge of any Party, threatened, planned or
reasonably probable, against, affecting or brought by or against such specified
Person or its present or former employees or agents relating to the business of
such specified Person or any of its assets or liabilities or binding any of such
Person's property or assets.

1.18     “Manufacturer” shall mean one or more competent contract manufacturers,
in each case approved by Edgemont, that manufactures or will manufacture the
Product, and is, or will be, referenced in the NDA as the manufacturer of the
Product.

1.19     “NDA” shall mean the New Drug Application for the Product submitted to
the FDA on or about March 31, 2009 and received by the FDA on or about April 6,
2009, having been assigned NDA #22-497 by the FDA, and approved by the FDA on or
about November 10, 2011, including all amendments and supplements thereto.

1.20     “Net Sales” shall mean Gross Sales less, and following recovery of, the
following items (collectively, the "Recognized Deductions"), being reasonable in
both size and nature and as considered under US Generally Accepted Accounting
Principles (US GAAP):

  (i)

allowances or credits granted to and taken by customers (including wholesalers)
for rejections, returns (including as a result of recalls), prompt payment and
trade, cash and volume discounts or resulting from inventory management;

        (ii)

amounts incurred resulting from government mandated rebate programs (or any
agency thereof);

        (iii)

freight, transport, packing and insurance charges;

        (iv)

taxes, including value added tax, tariffs or import/export or customs, duties;
and

        (v)

rebates, charge backs and discounts paid or credited.

Where (i) the Product is sold as one of a number of items without a separate
price; or (ii) the consideration for the Product shall include any non-cash
element; or (iii) the Product shall be transferred in any manner other than an
invoiced sale, the Gross Sales applicable to any such transaction shall be
deemed to be the selling party’s average gross sales for the applicable quantity
of the Product during the calendar quarter. If there are no independent gross
sales of the Product in the Territory at that time, then the Parties shall
appoint a mutually acceptable Third Party (that is not an Affiliate of either
Party) to determine in good faith an estimate of the gross sales applicable to
any such transactions based on a consideration of all relevant market factors,
taking into account practices and policies customary in the industry.

--------------------------------------------------------------------------------

[EXECUTION COPY]

In the event that any discounts, allowances, payments or rebates are offered for
the Product where it is sold to a customer as a grouped set of products, the
applicable discount, allowance, payment or rebate for the Product for purposes
of calculating Net Sales under this Agreement shall be based upon the weighted
average discount, allowance, payment or rebate of such grouped set of products;
each to the extent consistent with Edgemont’s usual course of dealing for its
products other than the Product.

Notwithstanding the foregoing, for the purposes of this definition, the transfer
of a Product by Edgemont or one of its Affiliates to another Affiliate of
Edgemont or to a sublicensee for resale is not a sale and in such cases, Net
Sales will be determined based on the amount received by Edgemont or such
Affiliate in respect of the Product as sold by the Affiliate or sublicensee to
independent third-parties, less the Recognized Deductions.

1.21     “Net Sales Minimum” shall mean Net Sales of [*****] achieved for the
twelve (12) month period ending on the second anniversary date, third
anniversary date and fourth anniversary date of the end of the Launch Year.

1.22     “Orange Book” shall mean the “Approved Drug Products with Therapeutic
Equivalence Evaluations” published, in written or electronic form, by the FDA,
as may be amended from time to time during the term of this Agreement.

1.23     “Patents” shall mean all Product-related intellectual property
including but not limited to (a) U.S. patents and patent applications, including
without limitation U.S. Patent Number 7,674,479, (b) any substitutions,
divisions, continuations, continuations-in-part (but only to the extent that
they cover the same invention claimed in the foregoing), reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates and the like, and any provisional applications, of any
such patents or patent applications, and (c) any foreign or international
equivalent of any of the foregoing, of which IntelGenx is the owner, controller
or licensee.

--------------------------------------------------------------------------------

[EXECUTION COPY]

1.24     “Paragraph IV Certification” shall mean a certification as defined in
21 U.S.C. 355(j)(2)(A)(vii)(IV) relating to any patent listed in the Orange Book
for the NDA.

1.25     “Person” shall mean an individual, a corporation, a partnership,
limited liability company, an association, a trust or other entity or
organization.

1.26     “Product” shall mean extended release tablets that contain 450 mg of
bupropion hydrochloride as approved in the NDA.

1.27     “Product Trademarks” shall mean the trademark FORFIVO™ associated with
the Product, any other related trademark, service mark or domain name containing
the word “FORFIVO” (whether registered or unregistered).

1.28     “Regulatory Activities” shall mean any and all actions reasonably
necessary or required to obtain Regulatory Approval required for the Product,
and all citizen's petitions filed with a Regulatory Authority regarding the
Product or any claims based on or related to the Parties’ or a Third Party’s
attempt to secure, challenge or appeal a Regulatory Authority decision
concerning the Product or competitive products.

1.29     “Regulatory Approval” shall mean the approvals required by the
Regulatory Authority to sell and market the Product in the Territory, including
without limitation the NDA.

1.30     “Regulatory Authority” shall mean any applicable government, or
government-appointed, entity regulating or otherwise exercising authority with
respect to the development and Commercialization of a Product.

1.31     “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority), all supporting documents and all clinical studies and
tests, including the manufacturing batch records, relating to any Product, and
all data contained in any of the foregoing, including all regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

--------------------------------------------------------------------------------

[EXECUTION COPY]

1.32     “Sublicense” shall mean a sublicense from Edgemont to a Third Party
under the License granted pursuant to this Agreement and the term “Sublicensee”
shall be construed accordingly. Any Sublicense may include the right to grant
further Sublicenses.

1.33     “Successful Commercialization” shall mean a period of time wherein
[*****]

1.34     “Successful Launch” shall mean the point in time when the Net Sales
first equal [*****] within a twelve (12) month period, provided that [*****]

1.35     “Territory” shall mean the US and its territories and possessions
including the Commonwealth of Puerto Rico, and any installation, territory or
location or jurisdiction under the control of the US government.

1.36     “Third Party” shall mean any Person that is not either a Party or an
Affiliate of either Party.

1.37     “US” shall mean the United States of America. 1.38 “U.S.C.” shall mean
the Code of Laws of the US.

2.

LICENSE GRANT

2.1     Scope of License. Subject to all the terms and conditions of this
Agreement, IntelGenx hereby grants to Edgemont, an exclusive and perpetual
(subject to Section 2.2 and termination in accordance with the terms hereof)
license under the Patents, the Product Trademarks and the Licensed Know-How,
with such exclusivity being limited to the right to and for the sole purpose of
having manufactured, using, selling, having sold, offering for sale, importing
and having imported Product, in the Territory and in the Field of Use (the
“License”).

2.2     License Exclusivity. The exclusivity of the License granted to Edgemont
in Section 2.1, shall expire if Edgemont fails to reach, in the absence of a
Competing Product Launch or Litigation that prevents the Commercialization of
the Product in the Territory, the Net Sales Minimum, however, Edgemont shall
have the option, for fourteen (14) days following the end of each Net Sales
Minimum period as defined in Section 1.21, to retain the exclusive US rights for
Product in exchange for a payment of [*****] to IntelGenx.

--------------------------------------------------------------------------------

[EXECUTION COPY]

2.3     Sublicenses. The License granted to Edgemont under this Agreement is,
subject to IntelGenx’ approval, such approval not to be unreasonably withheld,
sublicensable (and further sublicensable) in whole or in part, to Third Parties
in arms length transactions (“Sublicensable”). For the avoidance of doubt,
Edgemont shall, subject to the license grant provided herein, be entitled to
conduct or to perform any activity in respect of the Product by means of any
Third Party sub-contractor, and such conduct shall not be considered to be a
grant of a Sublicense hereunder. Edgemont shall give IntelGenx written notice of
any intended Sublicense, including the name of the Sublicensee and the material
terms thereof. Any sublicense by the Parties of the rights granted to such Party
under this Agreement shall be consistent with the terms of this Agreement, shall
contain provisions necessary to effectuate the terms of this Agreement and shall
include an obligation for the Sublicensee to comply with obligations similar to
those of this Agreement.

2.4     Limitations on Other Licenses. During the term of this Agreement,
IntelGenx shall not grant any rights or licenses to any Patents, Licensed
Know-How, Product Trademarks, or transfer any data or know-how to any Third
Party that conflict with IntelGenx’ obligations under this Agreement and the
rights granted to Edgemont under this Agreement.

2.5     Manufacturing. Edgemont shall negotiate a manufacture and supply
Agreement with the Manufacturer on terms customary for such agreements in the
industry and acceptable to Edgemont, including but not limited to such
Manufacturer agreeing to manufacture the Product in accordance with cGMPs,
Applicable Law, and the specifications (“Supply Agreement”). For the avoidance
of doubt, Edgemont shall not be obligated to enter into any Supply Agreement
upon terms that are not acceptable to Edgemont, at its sole discretion.

2.6     Manufacturing Rights. Notwithstanding any text to the contrary contained
herein, IntelGenx, subject to Section 2.4, reserves the sole and exclusive right
to grant manufacturing privileges for the Product to the Manufacturer, such
grant being subject to Edgemont’s approval, such approval not to be unreasonably
withheld, delayed or conditioned.

--------------------------------------------------------------------------------

[EXECUTION COPY]

2.7     Product Trademark Compliance. Edgemont shall ensure that each use by it
of the Product Trademarks is accompanied by an acknowledgement that the Product
Trademarks are owned by IntelGenx.

2.8     Validity of Trademarks. Edgemont acknowledges the validity of IntelGenx’
right, title and interest in and to the Product Trademarks. Edgemont shall not
have, assert or acquire any right, title or interest in or to any of Product
Trademarks or the goodwill pertaining thereto, except as otherwise explicitly
provided in this Agreement.

2.9     Notice of Trademark Infringement. Edgemont shall give IntelGenx prompt
notice, but in all events within ten (10) business days of becoming aware
thereof, of any infringement or threatened infringement of any of the Product
Trademarks of which Edgemont becomes aware. IntelGenx shall determine in its
sole discretion what action, if any, to take in response to the infringement or
threatened infringement of any Product Trademark.

3.

NDA AND DATA TRANSFER

3.1     Transfer of the NDA. Subject to the terms and conditions set forth in
this Agreement, IntelGenx agrees that, on the date hereof, IntelGenx shall
transfer or assign, to Edgemont, without recourse, representation or warranty
except as otherwise expressly provided herein, and Edgemont shall receive from
IntelGenx, certain rights and title to the NDA free and clear of all Liens.
“Liens” means any lien, pledge, hypothecation, mortgage, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
transfer, restriction under any stockholder or similar agreement, encumbrance or
any other restrictions or limitations whatsoever. Edgemont shall provide
IntelGenx with a true and complete copy of all regulatory filings made by
Edgemont and all communications, relating to the Product, with the FDA. Except
as permitted under 21 C.F.R. Sections 314.70(c) or 314.70(d), Edgemont shall not
make changes to the NDA for the Product which would materially change the NDA,
including, without limitation, any changes in indication, packaging, labeling,
without consulting with and obtaining approval of IntelGenx, such approval not
to be unreasonably withheld. Notwithstanding the foregoing or any text to the
contrary contained herein, Edgemont shall have no right, (other than in
connection with a merger or acquisition or sale of all or substantially all of
the assets of Edgemont) to divest or sell the NDA to a Third Party during the
Term of this Agreement.

--------------------------------------------------------------------------------

[EXECUTION COPY]

3.2     Retention of Rights. Notwithstanding the foregoing Section 3.1 and
subject to the License, Edgemont shall not be granted any ownership or other
rights in or to the Patents, Licensed Know-How, Product Trademarks, or any
Product related data or know-how. For the avoidance of doubt, it is expressly
understood and agreed upon by the Parties, that IntelGenx shall have the sole
and exclusive right, except to the extent required for Edgemont to comply with
its legal obligations as the holder of the NDA, to use any information or
intellectual property disclosed within the Product NDA, including the results of
the Pivotal Bioequivalence Studies. Edgemont shall reasonably provide to
IntelGenx upon request, at no cost to IntelGenx, copies of all the pertinent
information it has about the Product including, but not limited to, the entire
NDA file, Regulatory Activities, communications with Regulatory Authorities in
the US, Regulatory Documentation, manufacturing contracts and any and all other
information whatsoever that is relevant for the development and regulatory
approval of the Product outside the Territory.

3.3     Notification to FDA. Within twenty one (21) calendar days after the
Effective Date, IntelGenx shall execute and deliver to the FDA and Edgemont any
and all documents necessary in order to effectuate the transfer of the ownership
of NDA to Edgemont, including without limitation the change in ownership
submission required under 21 C.F.R. Section 314.72.

3.4     Data Transfer. Upon and following the successful and valid execution of
this Agreement and upon written request from Edgemont, IntelGenx shall
reasonably provide to Edgemont upon request, at no cost to Edgemont, copies of
all the pertinent information it has about the Product including, but not
limited to, the entire NDA file, all Patents, know-how, Regulatory Activities,
R&D data, past trials data, communications with Regulatory Authorities in the
US, Regulatory Documentation, manufacturing, supply, external service and other
contracts and any and all other information whatsoever that is relevant for the
development, marketing approval, marketing and other Commercialization of the
Product.

--------------------------------------------------------------------------------

[EXECUTION COPY]

3.5     Assistance. IntelGenx shall provide reasonable assistance to Edgemont,
at IntelGenx’ expense, for the technical transfer of the Licensed Know-How to
the Manufacturer or any other Third Party to be involved in manufacturing or
testing of the Product (the “Technology Transfer”). IntelGenx shall also provide
reasonable assistance to Edgemont for the preparation and filing of any NDA
supplements or reports that Edgemont determines, in its sole discretion, are
necessary for the Commercialization of the Product or compliance with Applicable
Laws..

4.

RESPONSIBILITIES

4.1     IntelGenx Costs and Responsibilities. IntelGenx shall be solely
responsible for, and shall, subject to Section 4.2, at its sole cost and
expense, perform the Technology Transfer.

4.2     Edgemont’s Costs and Responsibilities. Edgemont shall be responsible for
(a) the Commercialization of the Product in the Territory; (b) all costs
associated with the manufacture and supply of the Product; including the supply
of the active pharmaceutical ingredient from one or more suppliers of Edgemont’s
choice, necessary for completion of all activities to be completed by the
Manufacturer; and (c) maintaining the NDA in compliance with applicable laws and
FDA regulations. Edgemont shall at all times use Diligent and Reasonable Efforts
in respect to the Commercialization and Launch of the Product .

5.

DILIGENCE

5.1     IntelGenx will make good faith, continuous and Diligent and Reasonable
Efforts to allocate all appropriate resources to prepare, initiate and complete
the Technology Transfer.

--------------------------------------------------------------------------------

[EXECUTION COPY]

5.2     Edgemont will make good faith and Diligent and Reasonable Efforts to
Commercialize the Product in the Territory and to perform all activities under
its responsibility, as set forth in Section 4.2.

5.3     Edgemont hereby represents that Edgemont has the experience, expertise
and resources necessary to enable Edgemont to perform its obligations hereunder.
Edgemont shall, within ninety (90) days of the effective execution of this
Agreement, submit to IntelGenx a preliminary development and business plan that
sets forth an outline of Edgemont's intended efforts to develop and
commercialize the Product over a minimum five year period from Launch. Such plan
shall include a summary of personnel, expenditures and estimated timing for the
commercialization of the Product and estimates of the expected sales volumes and
revenue for the Product.

6.

REPORTS

6.1     IntelGenx shall keep Edgemont reasonably informed with respect to
activities under its responsibility as outlined in Article 4.

6.2     Edgemont agrees as follows:

6.2.1     Commercialization Reports. Within thirty (30) days following the close
of each calendar quarter following the Effective Date, Edgemont will provide
IntelGenx with a quarterly report with respect to activities and progress
regarding the Commercialization, sublicensing, and government approvals of
Product.

6.2.2     First Commercial Sale Report. To immediately report to IntelGenx the
date of the first commercial sale of the Product.

6.2.3     Revenue Reports. To deliver to IntelGenx a revenue report with respect
to each calendar quarter within thirty (30) days of the expiration of such
calendar quarter, detailing in a manner to be mutually agreed the following: the
volume of Product sold, the amount of Gross Sales received from revenue
generated from the sale of the Product, the Recognized Deductions applicable in
computing Net Sales of the Product, and the total Royalties due to IntelGenx.
Edgemont shall remit payment to IntelGenx within ten (10) business days
following submission of such report.

--------------------------------------------------------------------------------

[EXECUTION COPY]

6.3     Any and all information, data or reports supplied by Edgemont pursuant
to the provisions of this Section 6 shall be treated as Edgemont’s Confidential
Information.

6.4     If this Agreement is terminated for any reason, Edgemont shall deliver a
final report and associated revenue sharing payment to IntelGenx within sixty
(60) days after such termination. Following termination, Edgemont shall have no
further reporting obligations.

7.

FINANCIAL PROVISIONS

7.1     Payment Method. Any amounts due to IntelGenx under this Agreement will
be paid in US Dollars (“Dollars”), by wire transfer in immediately available
funds to an account designated by IntelGenx.

7.2     Up-Front Payment. Edgemont will pay IntelGenx a non-refundable one time
up-front license fee and NDA transfer fee in the amount of One Million Dollars
($1,000,000) within seven (7) days following the Effective Date.

7.3     Milestone Payments. Edgemont will pay to IntelGenx the following
non-refundable one-time milestone payments (for the sake of clarity, such
payments are due only once for the Product), within fourteen (14) days after the
first achievement of each of the applicable milestones for the Product, as
follows:

  Milestone Payment   Upon the Launch of the Product, provided that [*****]
[*****]   Upon the Successful Launch of the Product [*****]   Six months after
the Successful Launch of the Product [*****]   Annual Net Sales reach [*****]
for the first time during Successful Commercialization [*****]   Annual Net
Sales reach [*****] for the first time during Successful Commercialization
[*****]   Annual Net Sales reach [*****] for the first time during Successful
Commercialization [*****]


--------------------------------------------------------------------------------

[EXECUTION COPY]

7.1     Conditional Fees. Edgemont will pay IntelGenx the following one-time,
conditional and non-refundable incentive fees payable if [*****]:

if there has been no Competing Product Launch within the first forty two (42)
months after Launch provided that Net Sales in the preceding twelve (12) months
was greater than [*****] [*****]     if there has been no Competing Product
Launch within the first sixty (60) months after Launch provided that Net Sales
in the preceding twelve (12) months was greater than [*****] [*****]     if
there has been no Competing Product Launch within the first seventy two (72)
months after Launch provided that Net Sales in the preceding twelve (12) months
was greater than [*****] [*****]

7.2     Revenue Sharing. Edgemont will pay IntelGenx an amount equal to [*****]
of Annual Net Sales and [*****] of Annual Net Sales [*****] (“Royalties”).

7.3     Taxes. Edgemont may deduct from amounts it is required to pay IntelGenx
pursuant to this Agreement an amount equal to that withheld for or due on
account of any taxes (other than taxes imposed on or measured by net income of
Edgemont) or similar governmental charge imposed by any jurisdiction based on
such payments to IntelGenx (“Withholding Taxes”).

8.

RECORD RETENTION AND AUDIT

8.1     Record Retention. Edgemont will maintain (and will ensure that its
Affiliates and any Sublicensee maintain) complete and accurate books, records
and accounts that fairly reflect Net Sales in sufficient detail to confirm the
accuracy of any payments required hereunder, which books, records and accounts
will be retained for a minimum of five (5) years after the end of the period to
which such books, records and accounts pertain.

--------------------------------------------------------------------------------

[EXECUTION COPY]

8.2     Audit. IntelGenx will have the right, at its own cost, to have an
independent certified public accounting firm of nationally recognized standing,
reasonably acceptable to Edgemont and who agrees to execute a written agreement,
reasonably satisfactory in form and substance to both Parties, to maintain in
confidence all information obtained during the course of any such audit
(including an undertaking not to disclose to IntelGenx any information other
than the results of its audit), except for disclosure as necessary for the below
purpose and all reasonable documents will be delivered to the auditor under
these confidential terms, have access during normal business hours, and upon
reasonable prior written notice, to Edgemont’s records together with any
disclosure necessary to explain the same as may be reasonably necessary to
verify the accuracy of Net Sales, Recognized Deductions, Royalties and Product
volumes sold, as applicable, for any fiscal year ending not more than 24 months
prior to the date of such request; provided, however, that IntelGenx will not
have the right to conduct more than one such audit in any calendar year or more
than one such audit covering any given time period. Any such audit shall not
unreasonably interfere with the business of Edgemont and shall be completed
within a reasonable time. Any amounts determined pursuant to any such audit to
have been overpaid or underpaid shall promptly be refunded or paid as
applicable. In the event that any such audit reveals an underpayment to
IntelGenx of more than five percent (5%), Edgemont shall reimburse IntelGenx for
the expense of such audit. Notwithstanding the foregoing, in the event that
Edgemont disagrees with the conclusions of any such audit, the Parties shall
submit such dispute to arbitration in accordance with Section 16.4 and no
payment shall be made pursuant to this Section 8.2 pending the outcome of such
arbitration. As a condition to such audit, the independent public accountant
selected shall Additionally no auditor may be employed on a contingency basis.

8.3     Confidentiality. IntelGenx will treat all information subject to review
under this Section 8 in accordance with the confidentiality provisions of
Section 12 below.

--------------------------------------------------------------------------------

[EXECUTION COPY]

9.

REPRESENTATIONS AND WARRANTIES

9.1     By Both Parties. Each Party hereby represents, warrants and covenants to
the other Party as of the Effective Date as follows:

9.1.1     Corporate Authority. Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder, and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such Party and constitutes a legal, valid and binding obligation of
such Party and is enforceable against it in accordance with its terms subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity,
whether enforceability is considered a proceeding at law or equity.

9.1.2     Consents and Approvals. Excluding any required regulatory approvals
from Regulatory Authorities, such Party has obtained all necessary consents,
approvals and authorizations from any federal, state provincial, local or
foreign government or subdivision thereof, or any entity, body or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to any federal, state, provincial, local or foreign
government with jurisdiction over the subject matter of the transactions and/or
activities contemplated by this Agreement (“Governmental Authority”) and other
parties required to be obtained by such Party in connection with the execution
and delivery of this Agreement and the performance of its obligations hereunder.

9.2     By IntelGenx. IntelGenx hereby further represents, warrants, and
covenants to Edgemont as of the Effective Date as follows:

9.2.1     The NDA. IntelGenx owns outright and has good title to the NDA free
and clear of any Lien.

9.2.2     IP Ownership. IntelGenx has the sole legal and/or beneficial title to
and ownership of the Patents, the Product Trademarks and to the Licensed
Know-How as is necessary to grant the License to Edgemont pursuant to this
Agreement, and the Patents, the Product Trademarks and the Licensed Know-How are
free and clear of any liens, encumbrances or Third Party rights, other than
IntelGenx’ obligation to Cary Pharmaceuticals, (including without limitation,
the right to receive royalties or other compensation).

--------------------------------------------------------------------------------

[EXECUTION COPY]

9.2.3     Patent Validity. The Patents are valid and enforceable.

9.2.4     No Conflicting Grants. IntelGenx has not, and during the term of this
Agreement shall not, grant any rights to the Patents, Product Trademarks or the
Licensed Know-How that conflict with the rights granted to Edgemont hereunder.

9.2.5     No Infringement of Third Party Intellectual Property. To the best of
IntelGenx’ knowledge no additional licenses to any patents (including patents
owned or controlled by Third Parties) or know how, [*****], are required to
develop, manufacture, use or sell the Product. No actions, suits, claims,
disputes, or proceedings are currently pending or, to the best of IntelGenx’
knowledge, have been threatened, that could have an adverse effect on the
Product or could impair either IntelGenx’ or Edgemont’s ability to perform its
obligations under this Agreement. If either Party becomes aware of any such
Third Party action, suit, claim, dispute or proceeding, including without
limitation any action, suit, claim, dispute or proceeding [*****], such Party
shall immediately notify the other Party of such, and IntelGenx undertakes to
effect any payments required (including the payment of royalties or other
compensation) to be made to such Third Party to ensure the exercise of the
License by Edgemont.

9.2.6     Third Party Actions. There are no legal suits or proceedings by a
Third Party (including without limitation employees or former employees of
IntelGenx) contesting the ownership or validity of the Patents, the Product
Trademark, the Licensed KnowHow or the Product or any part thereof.

10.

LIMITATION OF LIABILITY.

Except with respect to indemnification claims pursuant to the indemnification
provisions contained in Section 14 hereof or in the case of willful or
fraudulent misrepresentation, in no event shall either Party be liable to the
other or any of its Affiliates for any consequential, incidental, indirect,
special, punitive or exemplary damages (including, without limitation, lost
profits, business or goodwill) suffered or incurred by such other Party or its
Affiliates, whether based upon a claim or action of contract, warranty,
negligence or tort, or otherwise, arising out of this Agreement.

--------------------------------------------------------------------------------

[EXECUTION COPY]

11.

PATENTS

11.1     IP Ownership. All Product-related intellectual property
(“Product-related IP”) solely developed by IntelGenx either prior to the
Effective Date, or at any time after the Effective Date, shall be owned by
IntelGenx, and licensed to Edgemont pursuant to the License exclusivity granted
herein. Any Product-related IP that is jointly developed (including the use of
any financing provided by Edgemont) by the Parties will be jointly owned by the
Parties (the “Joint IP”) and IntelGenx’ portion of same shall be included in the
License granted hereunder. Notwithstanding the foregoing, each Party shall have
the right to use such Joint IP in respect of a product other than the Product,
provided that such other products are not Competing Products; and provided
further that neither party shall grant any exclusive rights to, or otherwise
dispose of its portion of the Joint IP, without the prior written consent of the
other party; other than (i) an assignment or transfer in connection with a
merger of such Party or a sale of all or substantially all of its assets or
shares and (ii) Edgemont’s right to sublicense its portion of the Joint IP in
the context of a sublicensing transaction under the License.

11.2     Patent Prosecution And Maintenance

11.2.1     Prosecution. IntelGenx undertakes to prosecute, defend any
reexamination or interference proceeding, and maintain the Patents using counsel
of its choice. IntelGenx will provide Edgemont with copies of all relevant
documentation so that Edgemont will be informed of the continuing prosecution or
defense and may comment upon such documentation sufficiently in advance of any
initial deadline for filing a response, provided, however, that if Edgemont has
not commented upon such documentation in a reasonable time for IntelGenx to
sufficiently consider Edgemont’s comments prior to a deadline with the relevant
government patent office, or IntelGenx must act to preserve the Patents,
IntelGenx will be free to act without consideration of Edgemont’s comments, if
any.

--------------------------------------------------------------------------------

[EXECUTION COPY]

11.2.2     Edgemont’s Requests. IntelGenx shall use reasonable efforts to amend
any Patent application to include claims or any other changes reasonably
requested by Edgemont to protect the Product contemplated to be sold under this
Agreement. Moreover, IntelGenx will cooperate in the preparation, filing,
prosecution, and maintenance of the Patents, including (a) promptly executing
all papers and instruments and requiring employees to execute such papers and
instruments as reasonable and appropriate so as to enable Edgemont to file,
prosecute, and maintain the Patents in any country; and (b) promptly informing
Edgemont of matters that may affect the preparation, filing, prosecution, or
maintenance of any Patents.

11.2.3     Patent Prosecution Costs. IntelGenx shall bear the costs of
preparing, filing, prosecuting, defending (with respect to any re-examination or
interference proceeding) and maintaining all patent applications contemplated by
Section 11.2.1, provided, however, that Edgemont shall pay all costs and
expenses incurred in making amendments or changes required by Edgemont, provided
such amendments or changes have been expressly and specifically requested from
IntelGenx in advance and in writing by Edgemont and provided all such costs and
expenses have been pre-approved in writing by Edgemont. Costs associated with
Joint IP patent applications shall be shared equally.

11.2.4     Co-operation. The Parties will provide reasonable assistance to each
other, including providing access to relevant documents and other evidence,
making its employees available at reasonable business hours, and joining the
action to the extent necessary to allow the prosecuting and maintaining Party to
prosecute and maintain the relevant Patent.

11.3     Patent Enforcement

11.3.1     Infringement Notice. If IntelGenx or Edgemont learns of a Paragraph
IV Certification, or determines that any Patent is being infringed by a Third
Party’s activities and that such infringement could affect the exercise of the
License under this Agreement, it will promptly notify the other Party in
writing. In addition, if IntelGenx or Edgemont determines that any Licensed
Know-How is being misappropriated by a Third Party’s activities and that such
misappropriation could affect the exercise of the License under this Agreement,
it will promptly notify the other Party in writing.

--------------------------------------------------------------------------------

[EXECUTION COPY]

11.3.2     Edgemont will have the sole, exclusive and first right but not the
obligation to remove such infringement and/or misappropriation and to control
all litigation to remove such infringement and/or misappropriation relating to
the Product in the Field of Use, all as Edgemont shall deem appropriate in its
sole discretion. IntelGenx shall provide notice to Edgemont of its decision to
co-defend, at Edgemont’s expense subject to Edgemont’s sole control of the
litigation including without limitation selection of counsel, within sixty (60)
calendar days from the date the relevant Proceeding (as hereinafter defined)
becomes known to IntelGenx. Notwithstanding its decision to co-defend, IntelGenx
nonetheless agrees to bring an infringement action in its name alone or as
co-plaintiff, to furnish Powers of Attorney, or to join such action as a
necessary party, all subject to Edgemont’s expense, if any of these actions is
requested by Edgemont and is reasonably necessary for a patent infringement
action to be properly initiated or continued. In the event Edgemont does, at its
discretion, undertake any infringement or misappropriation action and IntelGenx
does not co-defend, Edgemont will provide IntelGenx with copies of all relevant
documentation so that IntelGenx will be informed of the continuing action and
may comment upon such documentation sufficiently in advance of any initial
deadline for filing a response, provided, however, that if IntelGenx has not
commented upon such documentation in a reasonable time for Edgemont to
sufficiently consider IntelGenx’ comments prior to a deadline, or Edgemont must
act to preserve the action, Edgemont will be free to act without consideration
of IntelGenx’ comments, if any. Notwithstanding the foregoing, and/or any
language to the contrary, Edgemont shall not be permitted to settle any
threatened, pending or completed Litigation, or any claim, issue or matter
therein, solely related to a Patent Enforcement Suit, hereinafter defined, on
behalf of IntelGenx, without the prior written consent of IntelGenx, such
consent not to be unreasonably withheld, delayed or conditioned.

11.3.3     Edgemont agrees to inform IntelGenx promptly if Edgemont decides not
to take infringement or misappropriation action (“Patent Enforcement Suit”) or
not to continue such action due to IntelGenx’ refusal to consent to a proposed
settlement in order for IntelGenx to assume responsibility of infringement or
misappropriation action to be taken as per IntelGenx’ discretion and at
IntelGenx’ sole expense.

--------------------------------------------------------------------------------

[EXECUTION COPY]

In the event IntelGenx does, at its discretion, undertake any infringement or
misappropriation action, IntelGenx will provide Edgemont with copies of all
relevant documentation so that Edgemont will be informed of the continuing
action and may comment upon such documentation sufficiently in advance of any
initial deadline for filing a response, provided, however, that if Edgemont has
not commented upon such documentation in a reasonable time for IntelGenx to
sufficiently consider Edgemont’s comments prior to a deadline, or IntelGenx must
act to preserve the action, IntelGenx will be free to act without consideration
of Edgemont’s comments, if any.

11.3.4     Recovery. Any amounts recovered in connection with or as a result of
any action contemplated by Sections 11.3.2 and 11.3.3, whether by settlement or
judgment, will be used to reimburse the Parties for their reasonable costs and
expenses in making such recovery (which amounts will be allocated pro rata if
insufficient to cover the totality of such expenses), and any remainder received
by Edgemont will considered as being part of Net Sales.

12.

CONFIDENTIALITY

12.1     Disclosure and Use Restriction. The Parties agree that during the Term
of this Agreement and thereafter, each Party will keep completely confidential
and will not publish, submit for publication or otherwise disclose, and will not
use for any purpose except for the purposes contemplated by this Agreement, any
Confidential Information received from the other Party.

12.2     Confidential Information. All Licensed Know-How shall be deemed to be
Confidential Information of IntelGenx; provided that Edgemont shall be entitled
to disclose and use any Licensed Know-How in the exercise of its rights under
this Agreement.

12.3     Authorized Disclosure. Notwithstanding the provisions of Section 12.1
above, a Party shall be entitled to disclose the Confidential Information of the
other Party hereto to the extent that such disclosure is:

--------------------------------------------------------------------------------

[EXECUTION COPY]

(i)     made in response to a valid order of a court of competent jurisdiction;
provided, however, that such Party will first (to the extent practicably
possible) have given notice to such other Party and given such other Party a
reasonable opportunity to quash such order and to obtain a protective order
requiring that the Confidential Information and documents that are the subject
of such order be held in confidence by such court or agency or, if disclosed, be
used only for the purposes for which the order was issued; and provided further
that if a disclosure order is not quashed or a protective order is not obtained,
the Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;

(ii)     otherwise required by law; provided, however, that the disclosing Party
will provide such other Party with notice of such disclosure in advance thereof
to the extent practicably possible and to the extent permitted, will redact from
such disclosure the other party’s Confidential Information or designate the same
as trade secret;

(iii)     made by such Party to any Regulatory Authority or Governmental
Authority as necessary for the development manufacturing or Commercialization of
a Product in the Territory, as required in connection with any filing,
application or request for Regulatory Approval or as required by applicable
securities laws and regulations, subject to the limitations in Section 12.3(ii);

(iv)     made by such Party in connection with the performance of this
Agreement, to Sublicensees, Affiliates, directors, officers, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this Agreement;

--------------------------------------------------------------------------------

[EXECUTION COPY]

(v)     made by such Party in the course of submitting financial accounts to
relevant authorities as per local statutory requirements or to existing or
potential acquirers; existing or potential collaborators; investment bankers;
existing or potential investors, merger candidates, partners, venture capital
firms or other financial institutions or investors for purposes of obtaining
financing; or, bona fide strategic potential partners; each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Agreement; or

(vi)     a general description of the Product made by a Party to its
shareholders and to potential investors with the aim of securing the financing
needed to continue the development or Commercialization of the Product.

13.

PRESS RELEASES AND PUBLIC FILINGS

Press releases, public filings or other similar public communication by either
Party relating to the terms of this Agreement (but not, for the avoidance of
doubt, unless reference is made to the other Party or the terms of this
Agreement, with respect to activities in exercise of its rights under this
Agreement) will be approved in advance by the other Party, which approval will
not be unreasonably conditioned, withheld or delayed. Notwithstanding the
foregoing, those communications required by applicable law, regulation or
securities exchange rule (including, but not limited to, a public offering
prospectus), disclosures of information for which consent has previously been
obtained, and information of a similar nature to that which has been previously
disclosed publicly with respect to this Agreement, will not require advance
approval, but will be provided to the other Party as soon as practicable after
the release or communication thereof. For the avoidance of doubt, the Parties
will make every endeavor to ensure that the financial details of this agreement
shall remain confidential, such endeavors to include the filing of redacted
versions of the Agreement with securities exchanges, as applicable.

--------------------------------------------------------------------------------

[EXECUTION COPY]

14.

INDEMNIFICATION

14.1     Indemnification by IntelGenx. Subject to Section 14.3, IntelGenx shall
defend, indemnify and hold harmless each of Edgemont and its Affiliates, and
each of their respective directors, officers and employees (each, a “Edgemont
Indemnitee”) from and against any and all liabilities, damages, settlements,
penalties, fines, costs, royalties or expenses (including reasonable attorneys’
fees and other expenses of litigation) (collectively, “Liabilities”) arising,
directly or indirectly, out of or in connection with Third Party claims, suits,
actions, demands or judgments to the extent relating to or arising out of (i)
any breach or alleged breach by IntelGenx of any representation, warranty,
undertaking or covenant under this Agreement; (ii) any alleged negligence, gross
negligence or willful misconduct by IntelGenx or its Affiliates, past or present
employees or agents; or (iii) any [*****], except, in each case, for those
Liabilities for which Edgemont has an obligation to indemnify the IntelGenx
Indemnitees pursuant to Section 14.2, as to which Liabilities each Party shall
indemnify the other Party to the extent of its respective liability for such
Liabilities.

14.2     Indemnification by Edgemont. Subject to Section 14.3 Edgemont shall
defend, indemnify and hold harmless each of IntelGenx and its Affiliates, and
each of their respective directors, officers and employees (each, an “IntelGenx
Indemnitee”) from and against any and all Liabilities arising, directly or
indirectly, out of or in connection with Third Party claims, suits, actions,
demands or judgments to the extent relating to or arising out of (i) any breach
or alleged breach by Edgemont of any representation, warranty, undertaking or
covenant under this Agreement, (ii) any alleged negligence, gross negligence or
willful misconduct by Edgemont or its Affiliates, past or present employees or
agents, and (iii) any Patent Enforcement Suit; except, in each case, for those
Liabilities for which IntelGenx has an obligation to indemnify the Edgemont
Indemnitees pursuant to Section 14.1, as to which Liabilities each Party shall
indemnify the other Party to the extent of its respective liability for such
Liabilities.

14.3     Notice and Procedures. If an IntelGenx Indemnitee or a Edgemont
Indemnitee (the “Indemnitee”) intends to claim indemnification under this
Section 14.3, it shall promptly notify the other Party (the “Indemnitor”) in
writing of any such alleged Liabilities. In the event that the Indemnitor does
not assume and pursue in a timely and diligent manner the defense of any Third
Party claim (but in no event later than thirty (30) days, or such shorter period
as required under Applicable Laws), then the Indemnitor shall be deemed to have
ceded control of such claim and the Indemnitee shall be entitled to appoint
counsel of its own choice for such defense, at the cost and expense of the
Indemnitor. The Indemnitor shall have the right to control the defense thereof
with counsel of its choice, provided that such counsel is reasonably acceptable
to Indemnitee; and provided further that any Indemnitee shall have the right to
retain its own counsel at its own expense, for any reason. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnitor and its
legal representatives in the investigation of any Liabilities covered by this
Section 14. The obligations of this Section 14.3 shall not apply to amounts paid
in settlement of any claim, demand, action or other proceeding if such
settlement is effected without the consent of the Indemnitor (unless the
Indemnitor is deemed to have ceded control of the applicable Third Party claim
under this Section 14.3) . The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of any obligation to the Indemnitee under this Section 14.3 to the
extent that the Indemnitor is materially prejudiced by such delay. It is
understood that only IntelGenx or Edgemont may claim indemnity under this
Section 14 (on its own behalf or on behalf of its Indemnitees), and other
parties may not directly claim indemnity hereunder.

--------------------------------------------------------------------------------

[EXECUTION COPY]

14.4     Other Product Liability Claims To the extent either Party incurs any
Liabilities arising from or in connection with any product liability claim with
respect to the Product to the extent arising from actions not subject to the
indemnity obligations set forth in Sections 14.1 or 14.2 (a “Product Claim”),
Edgemont shall be fully liable for such Liabilities incurred. Edgemont shall
have sole control in addressing, defending, managing and conducting any
negotiations, litigation, threatened litigation or settlement regarding such
Product Claim, using counsel of its choice. In the event that Edgemont does not
respond to any Product Claim against IntelGenx within (a) sixty (60) days
following the notice of such claim or (b) ten (10) days before the time limit,
if any, set forth in the appropriate laws and regulations for the filing of a
response to such Product Claim, whichever comes first, IntelGenx shall have the
right to control any such Product Claim, using counsel of its own choice. In the
event of a Product Claim, IntelGenx shall cooperate fully with Edgemont,
including, if a party in such Product Claim, the furnishing of a power of
attorney to defend IntelGenx in such litigation in IntelGenx name and/or being
named as a party for the purposes of any cross claim or counterclaim, and
Edgemont shall keep IntelGenx and/or IntelGenx designated legal counsel
reasonably informed as to the progress of such action. Neither Party shall enter
into any settlement of a Product Claim, without the prior written consent of the
other, such consent not to be unreasonably withheld, delayed or conditioned.

--------------------------------------------------------------------------------

[EXECUTION COPY]

14.5     Exclusive Remedy. The rights of the Edgemont Indemnitees and the
IntelGenx Indemnitees under this Section 14 shall be the sole and exclusive
remedy of the Edgemont Indemnitees and the IntelGenx Indemnitees, as the case
may be, with respect to matters covered hereunder.

15.

TERM AND TERMINATION

15.1     Term. Unless earlier terminated in accordance with the provisions of
this Article 15, the term of this Agreement (the “Term”) commences upon the
Effective Date and will continue until terminated in accordance with the terms
hereof.

15.2     Termination.

15.2.1     Termination for Breach. Failure by a Party to comply with any of its
material obligations contained herein will entitle the Party not in default to
give to the defaulting Party notice specifying the nature of the material
breach, requiring the defaulting Party to make good or otherwise cure such
material breach, providing specific actions that the defaulting Party could take
to cure such material breach, and stating its intention to invoke the provisions
of this Section 15.2 if such material breach is not cured. If such material
breach is not cured within ninety (90) days after the receipt of such notice
(or, if such material breach cannot be cured within such 90-day period, if the
defaulting Party does not commence actions to cure such material breach within
such period and thereafter diligently continue such actions), the Party not in
default will be entitled, without limiting any of its other rights conferred on
it by this Agreement (except as expressly set forth herein), to terminate this
Agreement by providing written notice to the breaching Party.

--------------------------------------------------------------------------------

[EXECUTION COPY]

Notwithstanding anything to the contrary herein, in the event of IntelGenx’
material breach of this Agreement, and without derogating from any of Edgemont’s
other rights at law, Edgemont shall, subject to the fulfillment of Edgemont’s
obligations under Section 7, have the right to continue all activities under the
License granted herein and to continue utilizing the Patents, Product
Trademarks, and the Licensed Know-How for the exploitation of the License, with
the right to set-off, from any sums due to IntelGenx hereunder, amounts
equivalent to any damage caused to Edgemont as a result of IntelGenx’ breach
hereunder.

Notwithstanding anything to the contrary herein, in the event of termination of
the Agreement by IntelGenx as a result of Edgemont’s material breach of this
Agreement, and without derogating from any of IntelGenx’ other rights at law,
IntelGenx shall have the right to continue any and/or all activities
contemplated in under and/or by this Agreement, terminate all rights granted to
Edgemont, continue utilizing the Patents, Product Trademarks and the KnowHow for
the exploitation of the Products, with the right to set-off, from any sums due
to Edgemont hereunder, amounts equivalent to any damage caused to IntelGenx’ as
a result of Edgemont’s breach hereunder.

15.2.2     Termination by Edgemont. Edgemont may, upon delivery of written
notice to Edgemont, terminate this Agreement upon the occurrence of any of the
following events:

  (a)

IntelGenx fails to perform any of its obligations hereunder or makes any
material misrepresentation in this Agreement, which, if capable of being cured,
has not been cured within ninety (90) days after written notice by Edgemont (in
which Edgemont specifies the nature of such failure or misrepresentation);


--------------------------------------------------------------------------------

[EXECUTION COPY]

  (b)

IntelGenx enters into any compromise with creditors or a general agreement for
referral of payment with its creditor;

        (c)

IntelGenx makes or suffers to be made any transfer to any person, trustee,
receiver, liquidator, or referee for the benefit of creditors;

        (d)

IntelGenx files a voluntary petition in bankruptcy;

        (e)

An involuntary petition in bankruptcy is filed against IntelGenx and not
dismissed within sixty (60) days of filing.

15.2.3     Termination by IntelGenx. IntelGenx may, upon delivery of written
notice to Edgemont, terminate this Agreement upon the occurrence of any of the
following events:

  (a)

Edgemont fails to perform any of its obligations hereunder or makes any material
misrepresentation in this Agreement, which, if capable of being cured, has not
been cured within ninety (90) days after written notice by IntelGenx (in which
IntelGenx specifies the nature of such failure or misrepresentation);

        (b)

Edgemont enters into any compromise with creditors or a general agreement for
referral of payment with its creditor;

        (c)

Edgemont makes or suffers to be made any transfer to any person, trustee,
receiver, liquidator, or referee for the benefit of creditors;

        (d)

Edgemont fails to Launch within nine (9) months of the Effective Date, unless
the Launch is delayed due to product manufacturing related matters

        (e)

Edgemont files a voluntary petition in bankruptcy; and

        (f)

An involuntary petition in bankruptcy is filed against Edgemont and not
dismissed within sixty (60) days of filing.


--------------------------------------------------------------------------------

[EXECUTION COPY]

15.3     Consequences of Termination

15.3.1     License. Upon early termination of this Agreement, all rights granted
to Edgemont herein will, subject to the second paragraph of Section 15.2.1,
terminate; provided that Edgemont shall have a period of one hundred eighty
(180) days after the date of termination to sell-off all previously made
Product, subject to Royalties on such sales and any milestone payments due being
duly paid to IntelGenx. Upon termination of this Agreement all sublicenses
granted by Edgemont shall, at IntelGenx’ sole discretion, either terminate or,
unless termination is due to breach by IntelGenx or pursuant to Section 15.2.2,
be automatically transferred to IntelGenx upon written request from IntelGenx.
For the greater certainty, any agreement with a Sublicensee shall be consistent
with this Agreement.

15.3.2     Disposition of NDA. In the event that IntelGenx terminates this
Agreement under Section 15.2.1 or 15.2.3, IntelGenx shall have the right, but
not the obligation, to have the ownership of the NDA transferred to IntelGenx.
Within thirty (30) days of a termination or expiration event set forth in this
Section 15.3.2, IntelGenx shall notify Edgemont of IntelGenx’ election to either
(i) accept the ownership of the NDA, or (ii) allow Edgemont to retain the NDA.
In the event that ownership is to transfer to IntelGenx, such transfer shall
occur promptly upon Edgemont’s receipt of IntelGenx’ notice of election to
obtain ownership. Within fifteen (15) days of any such transfer of ownership,
Edgemont shall notify FDA of the transfer of NDA ownership. In the event that
Edgemont terminates this Agreement under Section 15.2.1 or 15.2.2, Edgemont
shall retain ownership of the NDA.

15.3.3     Return of Information and Materials. Upon early termination of this
Agreement, each Party will return or destroy all Confidential Information of the
other Party (except one copy of which may be retained for archival and
compliance purposes), Edgemont will return to IntelGenx or its designee all
Licensed Know-How and any other tangible materials received by Edgemont under
this Agreement and Edgemont will further waive and actively deregister or assign
as requested by IntelGenx, all intellectual property rights gained hereunder.

--------------------------------------------------------------------------------

[EXECUTION COPY]

15.3.4     Accrued Rights. Termination or expiration of this Agreement for any
reason will be without prejudice to any rights or financial compensation that
will have accrued to the benefit of a Party prior to such termination or
expiration. Such termination or expiration will not relieve a Party from
obligations that are expressly indicated to survive the termination or
expiration of this Agreement.

15.3.5     Survival. Sections 9, 10, 12, 14, 15, 16.3, 16.4 of this Agreement
will survive expiration or termination of this Agreement for any reason.

16.

MISCELLANEOUS

16.1     Assignment. Without the prior written consent of the other Party
hereto, neither Party will sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
however, that (i) either Party hereto may assign or transfer this Agreement or
any of its rights or obligations hereunder without the consent of the other
Party to any Affiliate, or to any Third Party successor in interest with which
it has merged or consolidated, or to which it has transferred all or substantial
part of its assets or stock to which this Agreement relates. Any purported
assignment or transfer in violation of this Section 16.1 will be void ab initio
and of no force or effect.

16.2     Restriction on Development. During the Term of this Agreement, neither
Party shall, directly or indirectly, work outside the scope of this Agreement,
either alone or with any Third Party, on the development or commercialization of
any Competing Product whether by carrying on or engaging in or being concerned
with or interested in or advising, lending money to, guaranteeing the debts or
obligations of or permitting its name or any part thereof to be used or employed
by, any person engaged in or concerned with or interested in any business that
is directly competitive with the Product.

16.3     Severability. Should any term or provision of this Agreement be or
become invalid or unenforceable or should this Agreement contain an omission,
the validity or enforceability of the remaining terms or provisions shall not be
affected. In such case, subject to the next following sentence, the Parties
shall immediately commence to negotiate in good faith in order to replace the
invalid or unenforceable term or provision by such other valid or enforceable
term or provision which comes as close as possible to the original intent and
effect of the invalid or unenforceable term or provision, or respectively, to
fill the omission by inserting such term or provision which the Parties would
have reasonably agreed to, if they had considered the omission at the date
hereof. In the event that any term or provision as aforesaid is invalid, void or
unenforceable by reason of its scope, duration or area of applicability or some
similar limitation as aforesaid, then the court making such determination shall
have the power to reduce the scope, duration, area or applicability of the term
or provision so that they shall be enforceable to the maximum scope, duration,
area or applicability permitted by applicable law which shall not exceed those
specified in this Agreement or to replace such term or provision with a term or
provision that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

--------------------------------------------------------------------------------

[EXECUTION COPY]

16.4     Governing Law. This Agreement shall be governed by and constructed in
accordance with the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law principles which might otherwise
make the laws of a different jurisdiction govern or apply. The Parties expressly
reject any application to this Agreement of (a) the United Nations Convention on
Contracts for the International Sale of Goods; and (b) the 1974 Convention on
the Limitation Period in the International Sale of Goods, as amended by that
certain Protocol, done at Vienna on April 11, 1980.

16.4.1     Dispute Resolution Process. The Parties understand and appreciate
that their long term mutual interest will be best served by affecting a rapid
and fair resolution of any claims or disputes which may arise out of obligations
performed under this Agreement or from any dispute concerning the terms of this
Agreement. Therefore, the Parties agree to use their best efforts to resolve all
such disputes as rapidly as possible on a fair and equitable basis that takes
into account the precise subject and nature of the dispute. If the Parties have
a dispute or claim arising under this Agreement, the matter shall be referred to
the Chief Executive Officer of IntelGenx and the Chief Executive Officer of
Edgemont, or their designees, for review and an attempted resolution. The
officers shall confer and attempt to reach a mutual resolution of the issue

--------------------------------------------------------------------------------

[EXECUTION COPY]

16.4.2     Agreement to Settle Disputes by Arbitration. If the dispute cannot be
resolved by the Parties’ respective Chief Executive Officers (or their
designees) pursuant Section 16.4.1 within ten (10) days after the dispute has
been so referred, then, at the request through notice of either IntelGenx or
Edgemont, any controversy or claim arising between the Parties and related to or
arising out of the construction, interpretation, or enforcement of any term or
condition of this Agreement or any transaction hereunder (including the decision
to enter into this Agreement), shall be submitted to arbitration. Such
arbitration shall be conducted in the State of New York. In any case, any such
arbitration shall be conducted in accordance with the applicable rules of the
American Arbitration Association in effect on the date of such controversy or
claim.

16.4.3     Appointment of Arbitrators. Within thirty (30) days after the
delivery pursuant to Section 16.4.2 of a notice of request for arbitration,
IntelGenx and Edgemont shall each appoint one independent person as an
arbitrator to hear and determine the dispute. The two persons so chosen shall by
agreement select a third, impartial arbitrator, which selection shall be final
and conclusive upon both Parties. Each of the three (3) arbitrators shall be
either a lawyer licensed to practice law in the United States or a retired judge
who was a judge of a court of general jurisdiction in the United States, and in
either case each of the three (3) arbitrators shall be experienced with the
development, regulatory approval, manufacture and Commercialization of
pharmaceutical products in the Territory. If either Party fails to designate its
arbitrator within sixty (60) days after the notice of arbitration is received,
then the arbitrator designated by the one Party shall act as the sole arbitrator
and shall be deemed to be the single, mutually approved arbitrator to resolve
the dispute.

16.4.4     Protective Order. In the event of arbitration and at the request of
either IntelGenx or Edgemont, in order to protect confidential information and
any other matter that either Party would normally not reveal to Third Parties,
the arbitrators shall enter a protective order in such form as the Parties shall
stipulate or as the arbitrators shall determine is suitable. Among other things,
the protective order shall stipulate that the arbitrators, the Parties, their
counsel and expert witnesses, if any, shall receive any information designated
by either Party as “confidential” solely for purposes of assessing the facts and
law for purposes of the arbitration, and shall not otherwise use or disclose
such matter. At the request of either Party, the protective order shall be
entered as an award of the arbitration panel and shall enable either Party to
obtain the assistance of a court of competent jurisdiction to enter equitable
decrees or other relief to enforce the provisions of the order as if it had been
entered by that court.

--------------------------------------------------------------------------------

[EXECUTION COPY]

16.4.5     Effect of Decision. The decision of the arbitrators shall state the
reason for the award and shall be final, binding and conclusive upon the
Parties, after the award is subject to judicial review as provided under the
Federal Arbitration Act, by a court of competent jurisdiction in the United
States. The Parties shall comply with such decision in good faith as if it were
a final decision of a court. Judgment upon the award shall be entered in any
court of competent jurisdiction. Any award made in connection with any
arbitration shall be made in Dollars.

16.4.6     Rights of Third Parties. Notwithstanding the agreement to arbitrate
any dispute between IntelGenx and Edgemont, in the event that a controversy or
claim between IntelGenx and Edgemont involves an adjudication of the rights of a
Third Party, and that Third Party does not agree to submit to arbitration and
would under Rule 19(a) of the Federal Rules of Civil Procedure, if feasible, be
joined as an indispensable Party, then the dispute shall be brought to, and
determined by, a court of the competent jurisdiction

16.4.7     Interim Relief. Upon the application of either Party to this
Agreement, regardless of whether or not an arbitration, mediation or attempt to
settle amicably has yet been initiated, all courts having jurisdiction over one
or more of the Parties are authorized to: (a) issue and enforce in any lawful
manner such temporary restraining orders, preliminary injunctions and other
interim measures of relief as may be necessary to prevent harm to a Party’s
interests or as otherwise may be appropriate pending the conclusion of
arbitration proceedings pursuant to this Agreement; and (b) enter and enforce in
any lawful manner such judgments for equitable relief as may be necessary to
prevent harm to a Party’s interests or as otherwise may be appropriate following
the issuance of arbitral awards pursuant to this Agreement

--------------------------------------------------------------------------------

[EXECUTION COPY]

16.4.8     Costs of Arbitration. Each Party shall be responsible for its own
expenses associated with any arbitration proceeding hereunder, except that the
Parties agree to share the arbitrators’ fees equally, and except that the
arbitrators shall award to the prevailing party (to be paid by the other party)
its reasonable attorneys and other fees and costs of the arbitration.

16.5     Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally with
acknowledgement of receipt, sent by electronic mail (provided receipt is
acknowledged), facsimile (and promptly confirmed by personal delivery,
registered or certified mail or overnight courier as provided herein), sent by
nationally-recognized overnight courier or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

If to IntelGenx, to:

President and CEO,
IntelGenx Corp.
6425 Abrams
Ville St-Laurent (Quebec) H4S 1X9
Canada Phone: +1 514-331-7440

If to Edgemont, to:

Doug Saltel, President and CEO,
Edgemont Pharmaceuticals, LLC.
7000 North MoPac Expressway, Suite 200
Austin, TX 78731,
USA,
Phone: +1 512-550-8555

--------------------------------------------------------------------------------

[EXECUTION COPY]

or to such other address as the Party to who notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered, (ii) on the business day (on the receiving end) after
dispatch, if sent by nationally-recognized overnight courier (third business day
if sent internationally), (iii) on the third business day following the date of
mailing, if sent by mail (fifth business day if sent internationally) and (iv)
on the first business day (on the receiving end) after being sent by facsimile
or if sent by electronic mail followed by facsimile. It is understood and agreed
that Section 16.5 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their duties, in due
course, under the terms of this Agreement.

16.6     Entire Agreement; Modifications. This Agreement sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto,
including the term sheet executed between the Parties dated November 14, 2011,
are superseded hereby. Each Party confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. No amendment, modification, release or discharge will be binding
upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

16.7     Relationship of the Parties. It is expressly agreed that the Parties
will be independent contractors of one another and that the relationship between
the Parties will not constitute a partnership, joint venture or agency.

16.8     Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. Any such waiver will not
be deemed a waiver of any other right or breach hereunder.

16.9     Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

--------------------------------------------------------------------------------

[EXECUTION COPY]

16.10     No Third Party Beneficiaries. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.

16.11     Further Assurances. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary to carry out the
provisions and purposes of this Agreement.

16.12     Force Majeure. Neither party shall be responsible to the other for
failure or delay in performing any of its obligations under this Agreement or
for other non-performance hereof but only to the extent that such delay or
non-performance is occasioned by a cause beyond the reasonable control and
without fault or negligence of such party, including, but not limited to
earthquake, fire, flood, explosion, discontinuity in the supply of power, court
order or governmental interference, act of God, strike or other labor trouble,
act of war or terrorism and provided that such party will inform the other party
as soon as is reasonably practicable and that it will entirely perform its
obligations immediately after the relevant cause has ceased its effect. If any
such force majeure event continues for a continuous period of 12 months, the
Party whose performance is not prevented by such event may terminate this
Agreement with immediate effect by providing the other Party with written
notice.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

IntelGenx Corp. Edgemont Pharmaceuticals Inc. Signature: ____________________
Signature: ____________________ Name: ____________________ Name:
____________________ Title: ____________________ Title: ____________________


--------------------------------------------------------------------------------